EXHIBIT 10.8

 

AMENDMENT NUMBER TWO

TO THE

HENRY SCHEIN, INC.

SECTION 162(m) CASH BONUS PLAN

 

WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
Section 162(m) Cash Bonus Plan (the “Plan”);

WHEREAS, pursuant to Section 7.2 of the Plan, the Company has reserved the right
to amend the Plan; and

WHEREAS, the Company desires to amend the Plan to comply with Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder.

NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2007 as
follows:

1.

Section 5.2 of the Plan is amended by adding the following sentence immediately
prior to the last sentence therein:


“Notwithstanding the foregoing, all awards under the Plan shall be payable in
the calendar year immediately following the calendar year in which the fiscal
year ends and with respect to which the award is earned. The Committee in its
discretion may specify in an agreement with a Participant that an award will be
paid not later than March 15 of the calendar year following the calendar year in
which the award ceases to be subject to a substantial risk of forfeiture.”

2.

The penultimate sentence of Section 7.2 of the Plan, as added by the amendment
to the Plan dated April 8, 2005, is hereby amended in its entirety to read as
follows:


“To the extent applicable, the Plan is intended to comply with or be exempt from
the applicable requirements of Code Section 409A and shall be limited, construed
and interpreted in accordance with such intent. In the event that any
arrangement provided for under the Plan constitutes a nonqualified deferred
compensation arrangement under Code Section 409A, it is intended that such
arrangement be designed in a manner that complies with Code Section 409A. Any
amounts deferred hereunder that are subject

 

 

--------------------------------------------------------------------------------

 


to Code Section 409A and payable to a “specified employee” (within the meaning
of such term under Code Section 409A and determined using any identification
methodology and procedure selected by the Company from time to time, or, if
none, the default methodology and procedure specified under Code Section 409A),
except in the event of death, shall be delayed in accordance with the
requirements of Code Section 409A until the day immediately following the
six-month anniversary of such employee’s “separation of service” within the
meaning of Code Section 409A (and the guidance issued thereunder). A termination
of employment shall not be deemed to have occurred for purposes of any provision
of the Plan providing for the payment of any amounts or benefits, which are
subject to Code Section 409A, upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A (and the guidance issued thereunder) and, for purposes of
any such provision of the Plan, references to a “resignation,” “termination,”
“termination of employment,” “retirement” or like terms shall mean separation
from service. Notwithstanding the foregoing, the Company does not guarantee, and
nothing in the Plan is intended to provide a guarantee of, any particular tax
treatment with respect to payments or benefits under the Plan, and the Company
shall not be responsible for compliance with, or exemption from, Code Section
409A and the guidance and regulations issued thereunder.”

IN WITNESS WHEREOF, this amendment has been executed December 12, 2008.

                                                               

 

                                                               HENRY SCHEIN,
INC.

 

 

 

By:

/s/ Michael S. Ettinger

 

 

Title: Senior Vice President

 

 

 

 

2

 



 

 